DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
What is the equation or deterministic model used by the classical computer to calculate the expectation value in paragraph [0095]?
What algorithm is used to determine the expectation value stochastically on a classical computer in paragraph [0095]?
What is the algorithm  that gives functionality to classical computer in order to emulate the quantum computer, as disclosed in paragraph [0139]?
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable “substantial” utility.  
Claim 2 explicitly states “generating the quantum state on the quantum computer”. The examiner submits claim 2 would be encompassed by claim 1 (MPEP 2164.08 [R-10.2019]) and the claimed “quantum computer” would encompass both fault tolerant quantum computers and noisy intermediate scale quantum computers. 
Claim 26 discloses “further comprising a quantum computer that is communicably coupled with the processor and configured to measure the expectation value of each of the observables”. The examiner submits claim 26 would be encompassed by claim 25 (MPEP 2164.08 [R-10.2019]) and the claimed “quantum computer” would encompass both fault tolerant quantum computers and noisy intermediate scale quantum computers.  

Paragraph [0001] discloses “[i]nterest in quantum computing has recently surged, in part, due to a wave of advances in the performance of ready-to- use quantum computers. Although these machines are not yet able to solve useful industry problems”.
Paragraph [0003] discloses “[t]here are a number of limiting factors that must be overcome to implement useful instances of these algorithms on near-term quantum devices. First, the device needs to bear a sufficiently large number of qubits. Otherwise, classical methods for solving the problem will outperform the quantum computer”. 
Paragraph [0119] discloses “in practice there may be any number of qubits 104 in the quantum computer 102”(underline added).
A Scientific American opinion piece titled “Will Quantum Computing Ever Live Up to Its Hype?” notes Terry Rudolph, a founder of Psiquantum, contends “a ‘useful’ quantum computer with robust error-correction will require millions of qubits. PsiQuantum, which constructs qubits out of light, expects by the middle of the decade to be building fault-tolerant quantum computers with fully manufactured components capable of scaling to a million or more qubits”. The examiner submits the Scientific American opinion piece is further evidence that the claims lack substantial and credible utility.
Paragraph [0119] discloses “the qubits 104 may include or consist of… no more than 1024 qubits, no more than 2048 qubits, no more than 4096 qubits, or no more than 8192 qubits”. 
 “The case against Quantum Computing” by Mikhail Dyakonov in IEEE Spectrum, discloses:
In a system with two qubits, there are 22 or 4 basic states, which can be written (↑↑), (↑↓), (↓↑), and (↓↓). Naturally enough, the two qubits can be described by a quantum-mechanical wave function that involves four complex numbers. In the general case of N qubits, the state of the system is described by 2N complex numbers, which are restricted by the condition that their squared magnitudes must all add up to 1. 

While a conventional computer with N bits at any given moment must be in one of its 2N possible states, the state of a quantum computer with N qubits is described by the values of the 2N quantum amplitudes, which are continuous parameters (ones that can take on any value, not just a 0 or a 1). This is the origin of the supposed power of the quantum computer, but it is also the reason for its great fragility and vulnerability.

How is information processed in such a machine? That’s done by applying certain kinds of transformations—dubbed “quantum gates”—that change these parameters in a precise and controlled manner.

Experts estimate that the number of qubits needed for a useful quantum computer, one that could compete with your laptop in solving certain kinds of interesting problems, is between 1,000 and 100,000. So the number of continuous parameters describing the state of such a useful quantum computer at any given moment must be at least 21,000, which is to say about 10300. That’s a very big number indeed. How big? It is much, much greater than the number of subatomic particles in the observable universe.

To repeat: A useful quantum computer needs to process a set of continuous parameters that is larger than the number of subatomic particles in the observable universe.( underline added)

The IEEE spectrum  opinion piece is further evidence that the claims lack substantial and credible utility.
“Quantum Computing: Progress and Prospects (2019)” by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7  page 176 of “Quantum Computing: Progress and Prospects (2019)” discloses “[t]he time to create a large fault-tolerant quantum computer that can run Shor’s algorithm to break RSA 2048, run advanced quantum chemistry computations, or carry out other practical applications likely is more than a decade away.”  The examiner submits “Quantum Computing: Progress and Prospects (2019)”  as evidence that quantum computing does not have substantial utility at this time.  Once again, MPEP 2107.01 I B discloses "[A]n application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research. Simply put, to satisfy the ‘substantial’ utility requirement, an asserted use must show that the claimed invention has a significant and presently available benefit to the public." Fisher, 421 F.3d at 1371, 76 USPQ2d at 1230.
Paragraph [0116] discloses “ embodiments of the present invention may be implemented, in  whole or in part, using a quantum computer that is implemented using a one-way quantum computing architecture, also referred to as a measurement-based quantum computing architecture, which is another alternative to the gate model quantum computing architecture. More specifically, the one-way or measurement based quantum computer (MBQC)”.
The examiner notes US 2021/0232963 paragraph [0059] discloses “to achieve fault tolerance, all proposals to date require entangled states of thousands of physical qubits to encode a single logical qubit. Generating and maintaining such a large entangled state remains a key challenge for any practical implementation of the MBQC approach.” The examiner submits this is evidence the applicant has not implemented quantum computer using MBQC. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Wands Factors:
Breadth of the claims
Claim 2 explicitly states “generating the quantum state on the quantum computer”. The examiner submits claim 2 would be encompassed by claim 1 (MPEP 2164.08 [R-10.2019]) and the claimed “quantum computer” would encompass both fault tolerant quantum computers and noisy intermediate scale quantum computers.  
Claim 26 discloses “further comprising a quantum computer that is communicably coupled with the processor and configured to measure the expectation value of each of the observables”. The examiner submits claim 26 would be encompassed by claim 25 (MPEP 2164.08 [R-10.2019]) and the claimed “quantum computer” would encompass both fault tolerant quantum computers and noisy intermediate scale quantum computers.  

Paragraph [0001] discloses “[i]nterest in quantum computing has recently surged, in part, due to a wave of advances in the performance of ready-to- use quantum computers. Although these machines are not yet able to solve useful industry problems”.
Paragraph [0003] discloses “[t]here are a number of limiting factors that must be overcome to implement useful instances of these algorithms on near-term quantum devices. First, the device needs to bear a sufficiently large number of qubits. Otherwise, classical methods for solving the problem will outperform the quantum computer”. 
A Scientific American opinion piece titled “Will Quantum Computing Ever Live Up to Its Hype?” notes Terry Rudolph, a founder of Psiquantum, contends “a ‘useful’ quantum computer with robust error-correction will require millions of qubits. PsiQuantum, which constructs qubits out of light, expects by the middle of the decade to be building fault-tolerant quantum computers with fully manufactured components capable of scaling to a million or more qubits”. The examiner submits the Scientific American opinion piece is further evidence that the claims lack substantial and credible utility.
Paragraph [0119] discloses “the qubits 104 may include or consist of… no more than 1024 qubits, no more than 2048 qubits, no more than 4096 qubits, or no more than 8192 qubits”. 
 “The case against Quantum Computing” by Mikhail Dyakonov in IEEE Spectrum, discloses:
In a system with two qubits, there are 22 or 4 basic states, which can be written (↑↑), (↑↓), (↓↑), and (↓↓). Naturally enough, the two qubits can be described by a quantum-mechanical wave function that involves four complex numbers. In the general case of N qubits, the state of the system is described by 2N complex numbers, which are restricted by the condition that their squared magnitudes must all add up to 1. 

While a conventional computer with N bits at any given moment must be in one of its 2N possible states, the state of a quantum computer with N qubits is described by the values of the 2N quantum amplitudes, which are continuous parameters (ones that can take on any value, not just a 0 or a 1). This is the origin of the supposed power of the quantum computer, but it is also the reason for its great fragility and vulnerability.

How is information processed in such a machine? That’s done by applying certain kinds of transformations—dubbed “quantum gates”—that change these parameters in a precise and controlled manner.

Experts estimate that the number of qubits needed for a useful quantum computer, one that could compete with your laptop in solving certain kinds of interesting problems, is between 1,000 and 100,000. So the number of continuous parameters describing the state of such a useful quantum computer at any given moment must be at least 21,000, which is to say about 10300. That’s a very big number indeed. How big? It is much, much greater than the number of subatomic particles in the observable universe.

To repeat: A useful quantum computer needs to process a set of continuous parameters that is larger than the number of subatomic particles in the observable universe.( underline added)

The IEEE spectrum  opinion piece is further evidence that the claims lack substantial and credible utility.
“Quantum Computing: Progress and Prospects (2019)” by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7  page 176 of “Quantum Computing: Progress and Prospects (2019)” discloses “[t]he time to create a large fault-tolerant quantum computer that can run Shor’s algorithm to break RSA 2048, run advanced quantum chemistry computations, or carry out other practical applications likely is more than a decade away.”  The examiner submits “Quantum Computing: Progress and Prospects (2019)”  as evidence that quantum computing does not have substantial utility at this time.  Once again, MPEP 2107.01 I B discloses "[A]n application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research. Simply put, to satisfy the ‘substantial’ utility requirement, an asserted use must show that the claimed invention has a significant and presently available benefit to the public." Fisher, 421 F.3d at 1371, 76 USPQ2d at 1230.
Paragraph [0116] discloses “ embodiments of the present invention may be implemented, in  whole or in part, using a quantum computer that is implemented using a one-way quantum computing architecture, also referred to as a measurement-based quantum computing architecture, which is another alternative to the gate model quantum computing architecture. More specifically, the one-way or measurement based quantum computer (MBQC)”.
The examiner notes US 2021/0232963 paragraph [0059] discloses “to achieve fault tolerance, all proposals to date require entangled states of thousands of physical qubits to encode a single logical qubit. Generating and maintaining such a large entangled state remains a key challenge for any practical implementation of the MBQC approach.” The examiner submits this is evidence the applicant has not implemented the MBQC. 

Nature of the Invention 
Quantum computing is a developing technology. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.” 

Quantum computing is very challenging. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses:
The core of the problem stems from a fundamental feature of the quantum world — that we cannot observe a quantum system without producing an uncontrollable disturbance in the system. That means that if we want to use a quantum system to store and reliably process information, then we need to keep that system nearly perfectly isolated from the outside world. At the same time, though, we want the qubits to strongly interact with one another so we can process the information; we also need to be able to control the system from the outside, and eventually read out the qubits so we can find the result of our computation. It is very challenging to build a quantum system that satisfies all of these desiderata.
Written Description
Claims  1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2161.01 I discloses:
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (underline not added)

MPEP 2161.01 I  further discloses:

examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.(underline added)


	Claim 1 discloses “estimating, on a classical computer and for a quantum state”. Paragraph [0095] discloses “all of method 400 is implemented on the classical computer to simulate operation of the quantum computer”. Moreover paragraph [0095] discloses “the expectation value may be calculated deterministically via an equation or deterministic model. Alternatively, the expectation value may be determined stochastically (e.g., to simulate the randomness inherent to measurements performed on the quantum computer)”. The applicant has not disclosed the specific algorithm that would simulate the quantum computer on a classical computer. Moreover, the examiner submits an off the shelf computer (i.e. classical computer such as a conventional desktop as noted in specification paragraph [0145]) would not simulate a quantum computer without an algorithm.
	Claim 25 discloses “a processor; a memory communicably coupled with the processor and storing machine-readable instructions that, when executed by the processor, control the computing system to: estimate, for a quantum state”. Paragraph [0095] discloses “all of method 400 is implemented on the classical computer to simulate operation of the quantum computer”. Moreover paragraph [0095] discloses “the expectation value may be calculated deterministically via an equation or deterministic model. Alternatively, the expectation value may be determined stochastically (e.g., to simulate the randomness inherent to measurements performed on the quantum computer)”. The applicant has not disclosed the specific algorithm that would simulate the quantum computer on a classical computer. Moreover, the examiner submits an off the shelf computer (i.e. classical computer such as a conventional desktop as noted in specification paragraph [0145]) would not simulate a quantum computer without an algorithm. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY SMITH/Primary Examiner, Art Unit 2817